Case 1:19-cr-20731-KMM Document 41 Entered on FLSD Docket 12/18/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-cr-20731-KMM/BECERRA



  UNITED STATES OF AMERICA,

  vs.

  HERVERT GODOY BENALCAZAR,

        Defendant.
  __________________________________/

               REPORT AND RECOMMENDATION ON CHANGE OF PLEA

         THIS CAUSE was before the Court following an Order of Reference to conduct a

  proceeding for acceptance of a guilty plea by Defendant in this case. Based upon the change of

  plea hearing conducted on December 12, 2019, this Court makes the following findings, and

  recommends that the guilty plea be accepted.

         1. This Court advised Defendant of his right to have these proceedings conducted by the

  District Judge assigned to the case, and that this Court was conducting the change of plea hearing

  pursuant to an Order of Reference from the District Court. This Court further advised Defendant

  that the District Judge assigned to this case would be the sentencing judge and would make all

  findings and rulings concerning Defendant=s sentence. This Court advised Defendant that he did

  not have to permit the undersigned United States Magistrate Judge to conduct this hearing and

  could request that the change of plea hearing be conducted by the District Judge assigned to the

  case. Defendant, Defendant=s attorney and the Assistant United States Attorney all consented on

  the record to this Court conducting the change of plea hearing.

         2. This Court conducted a plea colloquy in accordance with the outline set forth in the

  Bench Book for District Judges, and in accordance with Fed. R. Crim. P. 11.
Case 1:19-cr-20731-KMM Document 41 Entered on FLSD Docket 12/18/2019 Page 2 of 4



         3. Defendant pled guilty to Count 1 of the Indictment which charged Defendant with

  conspiracy to possess with intent to distribute five (5) kilograms or more of cocaine while on board

  a vessel subject to the jurisdiction of the United States, in violation of Title 46, United States Code

  Section, Sections 70503(a)(1) and 70506(b). The Court advised Defendant that as to that charge

  there is a statutory minimum mandatory sentence of ten years imprisonment and a maximum

  sentence of life imprisonment, followed by a supervised release period of at least five years and

  up to life, a fine of up to $10,000,000.00, and a mandatory special assessment of $100.00.

  Defendant was also advised of the possibility of forfeiture. Defendant acknowledged that he

  understood the possible maximum penalties that could be imposed in the case.

         4. To set forth the factual basis for the entry of the plea, Defendant and the Government

  submitted a written Factual Proffer. The Factual Proffer, also read by the Government at the

  hearing, established all the essential elements of the crime to which Defendant is pleading guilty.

  Defendant acknowledged that the Factual Proffer was accurate.

         5. There is a written plea agreement which has been entered into by the parties in this case.

  This Court reviewed that plea agreement on the record and Defendant acknowledged that he

  understood the terms of the plea agreement and that he had signed the plea agreement.

         6. Defendant also waived his right to appeal his sentence unless the government files an

  appeal and/or his sentence exceeds the maximum permitted by statute or is the result of an upward

  departure and/or a variance from the guideline range that the Court establishes at sentencing. The

  undersigned finds that Defendant’s waiver of her right to appeal her sentence in this case is

  knowing and voluntary.

         7. Based upon all of the foregoing and the plea colloquy conducted by this Court, the

  undersigned finds that Defendant is fully competent and capable of entering an informed plea, that

                                                    2
Case 1:19-cr-20731-KMM Document 41 Entered on FLSD Docket 12/18/2019 Page 3 of 4



  Defendant is aware of the nature of the charges and the consequences of the plea, and that the plea

  of guilty is a knowing and voluntary plea supported by an independent basis in fact containing

  each of the essential elements of the offense.

         8. Therefore, the undersigned recommends that Defendant be found to have freely and

  voluntarily entered his guilty plea to Count I of the Indictment filed in this case, as more

  particularly described herein, and that Defendant be adjudicated guilty of that offense.

         9. A pre-sentence investigation report is being prepared for the District Court by the United

  States Probation Office. The sentencing date is February 20, 2020, at 2:00 p.m.

         10. Defendant is in custody and will remain in custody until sentencing.

         11. The parties were also instructed to immediately notify the Chambers of Chief Judge

  K. Michael Moore if the sentencing in this matter is expected to exceed one-half hour.

         Therefore, it is hereby:

         RECOMMENDED that Defendant’s plea of guilty be accepted, that Defendant be

  adjudicated guilty of the offense to which he has entered his plea of guilty and that a sentencing

  hearing be conducted for final disposition of this matter.

         The parties will have fourteen calendar days from the date of service of this Report and

  Recommendation within which to file written objections, if any, for consideration by the United

  States District Judge.

         Any request for an extension of this deadline must be made within seven calendar days

  from the date of this Report and Recommendation. Pursuant to Fed. R. Crim. P. 59(b), Eleventh

  Circuit Rule 3-1, and accompanying Internal Operating Procedure 3, the parties are hereby notified

  that failure to object in accordance with 28 U.S.C. § 636(b)(1) waives the right to challenge on

  appeal the District Court’s order based on unobjected-to factual and legal conclusions. See Thomas

                                                   3
Case 1:19-cr-20731-KMM Document 41 Entered on FLSD Docket 12/18/2019 Page 4 of 4



  v. Arn, 474 U.S. 140 (1985).


         DONE AND SUBMITTED in Chambers at Miami, Florida, this 17th day of December,

  2019


                                               ________________________________
                                               JACQUELINE BECERRA
                                               UNITED STATES MAGISTRATE JUDGE




                                           4
